Barker, J.
The plaintiff was stationed near a snatch block, and his duty was to help pull toward the block a rope which led from it to a telephone pole about to be raised. The power to be applied to raise the pole was that of a pair of horses which were at one end of a low wagon on which was a derrick. The snatch block was at the other end of the wagon. The plaintiff stood with his hands on the rope two feet or more from the block. When an order was given for the horses to go ahead the rope.was drawn through the block toward the wagon, thus tending to bring the hands which were grasping the rope toward the block. When the horses started the plaintiff and the man who was next him and also grasping the rope, but farther from the block than the plaintiff, held on to the rope, the man next the plaintiff was pulled against him and the plaintiff’s hand was drawn into the block.
The plaintiff was forty years of age, and although he had not handled ropes before that occasion, the whole apparatus was open to view and its arrangement and operation were so plain *80that he cannot be allowed to recover on the ground that he did not know that if he continued to grasp the rope after the horses started there was danger that his hand would be drawn into the block, or on the ground that it was the defendant’s duty to explain to him that obvious danger and to warn him against it.
The plaintiff himself was negligent either in not seeing the block, or if he saw it, in not appreciating the danger, or if he appreciated it, in incurring it by continuing to grasp the rope after the giving of the order for the horses to go ahead.
If that order was too quickly given it nevertheless was an understood signal, and due care required that the plaintiff upon hearing it at once should let go of the rope.

Exceptions sustained.